IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


GREEN TREE SERVICING MORTGAGE                : No. 373 MAL 2016
CO.                                          :
                                             :
                                             : Petition for Allowance of Appeal from
             v.                              : the Order of the Superior Court
                                             :
                                             :
GENNARO RAUSO, AS MARK                       :
FERRERI'S AND TRI STATE                      :
INVESTMENTS 1, LLC'S ASSIGNEE                :
                                             :
                                             :
PETITION OF: GENNARO RAUSO                   :


                                        ORDER



PER CURIAM

      AND NOW, this 13th day of October, 2016, the Petition for Allowance of Appeal

and the Application for Substitution of Parties are DENIED.